Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 1 of 40




           EXHIBIT 31
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 2 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 3 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 4 of 40




           EXHIBIT 32
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 5 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 6 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 7 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 8 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 9 of 40




           EXHIBIT 33
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 10 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 11 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 12 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 13 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 14 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 15 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 16 of 40




           EXHIBIT 34
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 17 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 18 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 19 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 20 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 21 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 22 of 40




           EXHIBIT 35
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 23 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 24 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 25 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 26 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 27 of 40




           EXHIBIT 36
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 28 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 29 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 30 of 40




           EXHIBIT 37
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 31 of 40
                                      Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 32 of 40


                 A                   B                         E                               F                                              G
        Start Time: Date   Start Time: Time     Participants                 From                         Body

    1
        4/23/2018          4/23/2018 11:38:51   12022512218@s.whatsapp.net   12022512218@s.whatsapp.net   At kids hockey practice in late April in iowa - how did this happen?!
                           PM(UTC+0)            Aaron Marr Page              Aaron Marr Page              Fun tho....
                                                16178173512@s.whatsapp.net
    2                                           Katie Sullivan (owner)
        4/23/2018          4/23/2018 11:38:51   12022512218@s.whatsapp.net   12022512218@s.whatsapp.net   Any chance we can talk again, or you can let me know status re your
                           PM(UTC+0)            Aaron Marr Page              Aaron Marr Page              attorney? If you send name/#, Steven or I can just get in touch directly.
                                                16178173512@s.whatsapp.net
    3                                           Katie Sullivan (owner)
        4/23/2018          4/23/2018 11:38:51   12022512218@s.whatsapp.net   12022512218@s.whatsapp.net   If we can't hear from you, we may need to send a litigation hold letter,
                           PM(UTC+0)            Aaron Marr Page              Aaron Marr Page              and perhaps intervene, which I had hoped wouldn't be necessary.
                                                16178173512@s.whatsapp.net                                Your lawyer should be able ask Chevron for more time, start a
                                                Katie Sullivan (owner)                                    discussion, and we can all work out a process that gets Chevron off
                                                                                                          your back and avoids court. Otherwise we may need to go to court,
                                                                                                          which would suck!



    4




Chats                                                                           Page 1 of 26
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 33 of 40




           EXHIBIT 38
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 34 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 35 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 36 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 37 of 40




           EXHIBIT 39
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 38 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 39 of 40
Case 1:11-cv-00691-LAK-RWL Document 2116-3 Filed 10/24/18 Page 40 of 40
